Citation Nr: 0110565	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-07 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for myofascial pain 
syndrome, left shoulder (claimed as joint pain due to an 
undiagnosed illness).  

3.  Entitlement to an initial compensable evaluation for 
myofascial pain syndrome, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2000 the veteran submitted numerous medical 
records, some of which pertain to the issues on appeal.  
These documents were received after the issuance of the most 
recent supplemental statement of the case (SSOC), and there 
is no indication that the veteran waived consideration of 
this evidence.  38 C.F.R. §§ 19.37(a); 20.1304(c) (2000).  
Therefore, the RO should consider this evidence on remand.  

The veteran also requested a local hearing in his substantive 
appeal.  

In May 2000 the only issue listed in the informal conference 
report was service connection for PTSD.  There is no 
indication that the hearing request was limited by the 
veteran to the issue of service connection for PTSD.  There 
is no reference to the other two issues on appeal, and there 
is no indication as to the reason for this.  Nor is there any 
indication that the veteran has withdrawn his shoulder 
appeals.  

Therefore, on remand, the RO should clarify whether the 
veteran desires a local hearing with respect to all the 
issues claimed on appeal, particularly his shoulder appeals.  

The veteran's complete service medical records are not on 
file (the only service medical records on file are his 
separation examination and an associated progress note).  It 
appears that multiple requests have been made for such 
records, and it was indicated that they are not available.  
However, it is unclear as to whether this response was 
provided by the National Personnel Records Center (NPRC), as 
there is no stamp which is typically provided in a response 
from the NPRC.  

On remand, the RO should send another request to the NPRC for 
the veteran's service medical records so that it may be 
clarified as to whether any records are available there.  

The RO should also send requests to the VA Service Medical 
Records Center (SMRC) and the Army Reserve Personnel Center 
(ARPERCEN), as well as any other sources where they may be 
located.  See M21-1, Part III, para. 4.01(c).  

The veteran has claimed a variety of stressors with respect 
to his claim of service connection for PTSD.  

The veteran reported being in a helicopter that nearly 
crashed while in Honduras in June 1982.  He did not think a 
report was written up for this.  He has indicated elsewhere 
that he was involved in two helicopter near crashes.  

In May or June of 1984, the veteran reported being in a jeep 
behind a school bus that was damaged by a claymore mine, 
wounding several people.  The Board notes that the veteran 
has reported other dates for this stressor on other 
occasions, including 1989.  

The veteran reported witnessing a little girl handing a 
grenade to her sister, blowing them both up.  This allegedly 
occurred in Honduras.  He also reported numerous bomb threats 
at the airbase where he was stationed.  

He reported witnessing a rape while stationed in Germany, but 
has indicated that he did not report this incident.  

While in the Persian Gulf, he reported being shot at while on 
convoy.  He also reported being about one mile from the 
location of a missile attack around October 1990.  He 
reported that the missile hit a building that looked like a 
barrack and that approximately 150 soldiers were killed.  He 
stated that he was a courier at the time and that he helped 
recover bodies.  He also reported an incident where he had to 
help a panicking lieutenant put on a gas mask.  

Attempts were made to verify some of the stressors that 
occurred in Honduras through email communications with Joint 
Task Force (JTF) Bravo.  It also appears that an internal 
email communication was made regarding verification of the 
alleged missile attack in the Persian Gulf.  

While these verification attempts have provided some useful 
information for the purpose of such stressor verification, 
the Board is of the opinion that they are not sufficient for 
the purpose of stressor verification.  

The RO has adopted relatively specific procedures with 
respect to developing and verifying stressors: if medical 
evidence establishes a valid diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the inservice stressor, contact, in pertinent part, the 
U.S. Armed Forces Service Center for the Research of Unit 
Records (USASCRUR).  See M21-1, Part III, para. 5.14b(4).  
The RO has not performed such development as required, and 
should do so on remand.  See Fossie v. West, 12 Vet. App. 
234, 236 (1999); Dizoglio v. Brown, 9 Vet. App. 163, 167 
(1996).  

A VA PTSD examination should be scheduled if and only if any 
of the alleged inservice stressors is verified.  

The Board is also of the opinion that a VA examination should 
be scheduled for evaluation of the veteran's shoulder 
disabilities.  The examination should address the current 
severity of the service connected myofascial pain syndrome of 
the right shoulder, and the nature and etiology of the 
myofascial pain syndrome of the left shoulder.  

The Board additionally notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).




On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
clarify whether he desires another local 
hearing pertaining to the issues on 
appeal, in particular, his claim of 
service connection for myofascial pain 
syndrome of the left shoulder and 
entitlement to a compensable evaluation 
for myofascial pain syndrome of the right 
shoulder.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

3.  The RO should send a request to the 
NPRC, SMRC, and ARPERCEN, and any other 
appropriate sources, for the veteran's 
service medical records.  

4.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  

5.  The RO should ask the veteran to 
provide, as specifically as possible, the 
details of his reported stressors.  That 
is, he should be asked to identify 
incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) 
and other identifying information 
concerning any other individuals involved 
in the event(s).  

6.  The RO should review the file and 
prepare a summary of all the claimed 
stressors.  

This summary, and all associated 
documents, should be sent to USASCRUR.  
USASCRUR should be asked to assist in 
providing verification of the incident or 
incidents which the veteran alleges are 
stressors.  Any information obtained is 
to be associated with the claims folder.  

7.  Following the above, the RO should 
consider whether the evidence verifies 
any of the events alleged as stressors.  

8.  If and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should afford the veteran a VA 
psychiatric examination to ascertain the 
nature and etiology of his PTSD.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by 
USASCRUR should be provided to the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the examiner must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the 
stressor(s) supporting the diagnosis and 
whether there is medical evidence of a 
causal nexus between the veteran's 
current symptomatology and the specific 
claimed in-service stressors.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

9.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
myofascial pain syndrome of the right 
shoulder, and the nature and etiology of 
the myofascial pain syndrome of the left 
shoulder.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the medical specialist 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right shoulder disability 
should be accompanied by a complete 
rationale.  

The specialist should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the specialist provide explicit 
responses to the following questions:

(a)  Does the service-connected right 
shoulder disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the specialist should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the specialist should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right shoulder, and whether there are 
any other objective manifestations that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right shoulder 
disability.  

If there is painful motion of the right 
shoulder, the specialist should state at 
which point, in degrees if possible, the 
range of motion pain begins and ends.  
The specialist should note if such a 
determination cannot be made.  




The VA specialist should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
specialist should so state.  

With respect to the left shoulder, the 
specialist should make the following 
medical determinations:

(a) Does the veteran have a current left 
shoulder disability, and if so, what 
is its nature?

In this regard, the specialist should 
specifically list any symptoms, 
abnormal physical findings, or 
abnormal laboratory tests regarding 
the left shoulder which cannot be 
attributed  to any known clinical 
diagnosis.  

For those symptom(s) and condition(s) 
of the left shoulder, if any, that 
cannot be attributed to any known 
clinical diagnosis, the specialist is 
to determine whether the findings 
reflect all objective indications of 
chronic disability, as defined under 
38 C.F.R. § 3.317(a)(2) (stating that 
objective indications of chronic 
disability "include both "signs," in 
the medical sense of objective 
evidence perceptible to an examining 
physician, and other, non-medical 
indicators that are capable of 
independent verification).  




In this regard, the specialist(s) 
should express an opinion as to when 
the sign(s) or symptom(s) (that cannot 
be attributed to a known diagnosis) 
initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e., having existed for 
six months or more).  

All opinions must be accompanied by a 
complete rationale.  

See VA Information Letter 10-98-010.

(b) For any clinical left shoulder 
diagnosis found, the specialist is to 
determine whether it is it at least as 
likely as not that the current left 
shoulder disability was incurred 
coincident with the veteran's military 
service?

Any opinions expressed must be 
accompanied by a complete rationale.  

10.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  



In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

11.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of service connection for PTSD, 
service connection for myofascial pain 
syndrome of the left shoulder, and 
entitlement to an initial compensable 
evaluation for myofascial pain syndrome 
of the right shoulder based on the 
pertinent evidence of record.  In this 
regard, the RO should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. § 3.317 as to 
service connection for myofascial pain 
syndrome of the left shoulder; and 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59 (2000), and Fenderson v. West, 12 
Vet. App. 119 (1999), referable to 
initial grants of service connection for 
which "staged ratings" may be assigned, 
as warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims .  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


